Title: To Alexander Hamilton from George Davis, 30 September 1799
From: Davis, George (1779-1818)
To: Hamilton, Alexander


          
            Sir,
            Albany, September 30, 1799
          
          Stephen Van Rensellair and Ab: Van Veghten Esqrs. have been so obleidging as to give me letters of Recommendation to you, expressing my Wish to have an appointment, as an Offircer in the Permanent Army of the United states—Which letters I presume you have receivd before this time—As they did not designate the office Which I am desirous of obtaining—I beg leave to State to you that my Wishes are if possible to obtain a first Lieutennancy. If however former Arrangements or Prior Application or any other Circumstances should render that appointment unattainable or improper, I shall be happy in being able through your goodness to receiv the  appointment of a Second Lieutennancy and should I be so fortunate as to be honored with either appointments under your Command—I flatter myself my Conduct will be such as to obtain your Approbation and to promote the Honor and Dignity of my Native Country—
          Honr. Sir. Youres with great Respect.
          
            George Davis
          
          Alexander Hammelton.
          
            Albany Sept 30th 1799—
          
        